Case

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 1of34 Page ID #:1009

Gary K. Salomons, SBN 126280
SALOMONS LAW GROUP
4558 Sherman Oaks Avenue
Sherman Oaks, CA 91403
Telephone: (818) 304-8440

Jeff Katofsky, Esq., SBN 138773

LAW OFFICES OF JEFF KATOFSKY
4558 Sherman Oaks Avenue

Sherman Oaks, CA 91403

Telephone: (818) 990-1475

Attorney Defendants,
CAPITOL DISTRIBUTION COMPANY, LLC
and GARY HARDGROVE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA —WESTERN DIVISION

BAKEMARK USA, LLC, Case No. 2:21-cv-2499
Plaintiff,
DEFENDANTS GARY
v. HARDGROVE’S AND CAPITOL

JAVIER NAVARRO, JEFFREY | DISTRIBUTION COMPANY, LLC’S
KLEIN, ROY BAHNER, GARY | ANSWER TO PLAINTIFF’S FIRST

HARDGROVE CAPITOL
DISTRIBUTION COMP ANY, LLC. AMENDED COMPLAINT
d/b/a CAPITOL FOOD CO., and

SUNRISE FOOD SERVICE, INC.,

DEMAND FOR JURY TRIAL
Defendants.

 

 

TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

RECORD:

Comes now, Defendant GARY HARDGROVE and CAPITOL
DISTRIBUTION COMPANY, LLC, a California Limited Liability Company d/d/a/
CAPITOL FOOD CO. (hereinafter referred to as “These Answering Defendants”),

-|-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Casa

 

 

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 2 of 34 Page ID #:1010

appearing for themselves alone, and for no other Defendants, hereby answers and
alleges in response to Plaintiffs First Amended Complaint as follows:
INTRODUCTION

1. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
1 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

2. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
2 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

3. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
3 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

4. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
4 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

5. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

5 of the First Amended Complaint, and on that basis, deny each and every allegation

thereof.
THE PARTIES
6. These Answering Defendants lack information and belief sufficient to

enable These Answering Defendants to answer the allegations contained in paragraph
6 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

we
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

nO & WwW N

Oo S&S TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 3 of 34 Page ID #:1011

7. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
7 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

8. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
8 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

9. These Answering Defendants admit the allegations contained in
paragraph 9 of the First Amended Complaint.

10. These Answering Defendants admit the allegations contained in
paragraph 10 of the First Amended Complaint.

11. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
11 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

12. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
12 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

13. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
13 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

14, These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
14 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-3-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 4 of 34 Page ID #:1012

15. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
15 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

JURISDICTION AND VENUE

16. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
16 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

17. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
17 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

18. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
18 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

19. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
19 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

FACTUAL BACKGROUND
-BakeMark’s Business-

20. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
20 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-4.

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

a

sa HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 5of34 Page ID #:1013

21. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
21 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-BakeMark’s Trade Secrets

22. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
22 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

23. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
23 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

24. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
24 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

25. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
25 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-Wayward Employees/Former Employees Hold High-Ranking Positions
At Bakemark’s Pico Rivera HQ-

26. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
26 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

5.

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

 

 

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 6 of 34 Page ID #:1014

27. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
27 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

28. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
28 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

29. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
29 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

30. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
30 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

31. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
31 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

32. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
32 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

33. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
33 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-6-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

a

~~ NAN wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 7 of34 Page ID #:1015

34. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
34 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

35. These Answering Defendants admit the allegations contained in
paragraph 35 of the First Amended Complaint

36. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
36 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-The Employees’ Non-Solicitation, Inventions & Confidentiality Agreement-

37. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
37 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

38. These Answering Defendants allege that any Agreements referred to in
paragraph 38 of the First Amended Complaint speak for themselves, and to the extent
Plaintiff has accurately quoted terms of said Agreements, These Answering
Defendants admit said Agreements have been accurately recited. Except as expressly
admitted, These Answering Defendants deny each and every other allegation
contained in paragraph 38 of the First Amended Complaint.

39. These Answering Defendants allege that any Agreements referred to in
paragraph 39 of the First Amended Complaint speak for themselves, and to the extent
Plaintiff has accurately quoted terms of said Agreements, These Answering
Defendants admit said Agreements have been accurately recited. Except as expressly
admitted, These Answering Defendants deny each and every other allegation

contained in paragraph 39 of the First Amended Complaint.

-7-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

 

p:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 8 of 34 Page ID #:1016

40. These Answering Defendants allege that any Agreements referred to in
paragraph 40 of the First Amended Complaint speak for themselves, and to the extent
Plaintiff has accurately quoted terms of said Agreements, These Answering
Defendants admit said Agreements have been accurately recited. Except as expressly
admitted, These Answering Defendants deny each and every other allegation
contained in paragraph 40 of the First Amended Complaint.

41. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
41 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

42. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
42 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

43. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
43 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-Navarro, Klein and Bahner Plot to Compete with BakeMark While Still
Employed, Including by Soliciting Current Employees to Work for
Competitor-

44. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
44 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

45. These Answering Defendants lack information and belief sufficient to

enable These Answering Defendants to answer the allegations contained in paragraph

-8-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

 

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 9 of 34 Page ID #:1017

45 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

46. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
46 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

47. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
47 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

48. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
48 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

49. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
49 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

50. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
50 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

51. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
51 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

52. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-9-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case [:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 10 of 34 Page ID #:1018

1 |}52 of the First Amended Complaint, and on that basis, deny each and every allegation

2 || thereof.
3 -Navarro, Klein and Bahner Steal BakeMark’s Information-
4 53. These Answering Defendants lack information and belief sufficient to

5 ||enable These Answering Defendants to answer the allegations contained in paragraph

6 ||53 of the First Amended Complaint, and on that basis, deny each and every allegation
7 || thereof.
8 54. These Answering Defendants lack information and belief sufficient to

9 |}enable These Answering Defendants to answer the allegations contained in paragraph
10 ||54 of the First Amended Complaint, and on that basis, deny each and every allegation
11 || thereof.

12 55. These Answering Defendants lack information and belief sufficient to
13 || enable These Answering Defendants to answer the allegations contained in paragraph
14 || 55 of the First Amended Complaint, and on that basis, deny each and every allegation
15 || thereof.

16 56. These Answering Defendants lack information and belief sufficient to
17 || enable These Answering Defendants to answer the allegations contained in paragraph
18 || 56 of the First Amended Complaint, and on that basis, deny each and every allegation
19 || thereof.

20 || -Defendants Unfairly Compete with BakeMark, Using the Misapprorpriated
21 Trade Secret Materials-

22 57. These Answering Defendants lack information and belief sufficient to
23 || enable These Answering Defendants to answer the allegations contained in paragraph
24 ||57 of the First Amended Complaint, and on that basis, deny each and every allegation
25 || thereof.

26 58. These Answering Defendants lack information and belief sufficient to

27 |/enable These Answering Defendants to answer the allegations contained in paragraph

-10-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

oO CO TI DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

4:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 11o0f34 Page ID #:1019

58 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

59. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
59 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

- The Plot to Compete With BakeMark, Using BakeMark’s Trade Secrets -

60. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
60 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

61. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
61 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

62. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
62 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

63. These Answering Defendants deny the allegations contained in paragraph
63 of the First Amended Complaint.

64. These Answering Defendants deny the allegations contained in paragraph
64 of the First Amended Complaint.

65. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
65 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-l1-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

iz
4

 

 

'21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 12 of 34 Page ID #:1020

66. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
66 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

67. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

67 of the First Amended Complaint, and on that basis, deny each and every allegation

thereof.
68. These Answering Defendants deny the allegations contained in paragraph
68 of the First Amended Complaint.

69. These Answering Defendants deny the allegations contained in paragraph
69 of the First Amended Complaint.

70. These Answering Defendants deny the allegations contained in paragraph
70 the First Amended Complaint.

71. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
71 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

72. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
72 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

73. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
73 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

74. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-12-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

na F&F WwW WN

“SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4

 

H:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 13 o0f 34 Page ID #:1021

74 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

75. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
75 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

76. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
76 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

71. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
77 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

78. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
78 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

79. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
79 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

80. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
80 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

81. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-13-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

oO CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 14 of 34 Page ID #:1022

81 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

82. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
82 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

83. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
83 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

84. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
84 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-Defendants are Unfairly Competing with BakeMark Using Trade Secrets
Taken from BakeMark

85. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
85 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

86. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
86 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

87. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
87 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-14-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case }2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 15o0f34 Page ID #:1023

1 88. These Answering Defendants lack information and belief sufficient to
2 |}enable These Answering Defendants to answer the allegations contained in paragraph

3 || 88 of the First Amended Complaint, and on that basis, deny each and every allegation

4 || thereof.
5 89. These Answering Defendants lack information and belief sufficient to
6 ||enable These Answering Defendants to answer the allegations contained in paragraph
7 || 89 of the First Amended Complaint, and on that basis, deny each and every allegation
8 || thereof.
9 COUNT 1

10 (Violation of Defend Trade Secrets Action 18 U.S.C. § 1836

11 Against All Defendants)

12 90. These Answering Defendants incorporate, by this reference, their

13 ||responses to the allegations stated above of the First Amended Complaint, as if set
14 || forth in full.

15 91. These Answering Defendants deny the allegations contained in paragraph
16 ||91 of the First Amended Complaint.

17 92. These Answering Defendants lack information and belief sufficient to
18 |) enable These Answering Defendants to answer the allegations contained in paragraph
19 || 92 of the First Amended Complaint, and on that basis, deny each and every allegation
20 || thereof.

21 93. These Answering Defendants lack information and belief sufficient to
22 ||enable These Answering Defendants to answer the allegations contained in paragraph
23 ||93 of the First Amended Complaint, and on that basis, deny each and every allegation
24 || thereof.

25 94. These Answering Defendants deny the allegations contained in paragraph
26 ||94 of the First Amended Complaint.

27 95. These Answering Defendants lack information and belief sufficient to
28 |}enable These Answering Defendants to answer the allegations contained in paragraph

-15-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

4:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 16 of 34 Page ID #:1024

95 of the First Amended Complaint, and on that basis, denies each and every allegation
thereof.

96. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
96 of the First Amended Complaint, and on that basis, denies each and every allegation
thereof.

97. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
97 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

98. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
98 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

99. These Answering Defendants deny the allegations contained in paragraph
99 of the First Amended Complaint.

100. These Answering Defendants deny the allegations contained in paragraph
100 of the First Amended Complaint.

101. These Answering Defendants deny the allegations contained in paragraph
101 of the First Amended Complaint.

102. These Answering Defendants deny the allegations contained in paragraph
102 of the First Amended Complaint.

103. These Answering Defendants deny the allegations contained in paragraph
103 of the First Amended Complaint.

104. These Answering Defendants deny the allegations contained in paragraph
104 of the First Amended Complaint.

-16-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

 

P:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page17 of 34 Page ID #:1025

COUNT II
(Breach of Contract Against Navarro and Klein)

105. These Answering Defendants incorporate, by this reference, their
responses to the allegations stated above of the First Amended Complaint, as if set
forth in full.

106. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
106 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

107. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
107 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

108. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
108 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

109. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
109 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

110. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
110 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

111. These Answering Defendants lack information and belief sufficient to

enable These Answering Defendants to answer the allegations contained in paragraph

-17-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

kh WS WN

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 18 of 34 Page ID #:1026

111 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

112. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
112 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

COUNT Ii
(Breach of Duty of Loyalty Against Navarro and Klein)

113. These Answering Defendants incorporate, by this reference, their
responses to the allegations stated above of the First Amended Complaint, as if set
forth in full.

114. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
114 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

115. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
115 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

116. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
116 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

117. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
117 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-18-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

 

 

B:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 19 of 34 Page ID #:1027

COUNT IV
(Breach of Duty of Loyalty against Navarro and Klein)

118. These Answering Defendants incorporate, by this reference, their
responses to the allegations stated above of the First Amended Complaint, as if set
forth in full.

119. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
119 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

120. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
120 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

121. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
121 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

122. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
121 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

123. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
123 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-19-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

 

 

2 :21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 20 of 34 Page ID #:1028

COUNT V
(Violation of California Business and Professions Code §17200 Against
Navarro, Klein, Mulloy, Hargrove, Capitol and Sunrise)

124. These Answering Defendants incorporate, by this reference, its responses
to the allegations stated above of the First Amended Complaint, as if set forth in full.

125. These Answering Defendants deny the allegations contained in paragraph
125 of the First Amended Complaint.

126. These Answering Defendants deny the allegations contained in paragraph
126 of the First Amended Complaint.

127. These Answering Defendants deny the allegations contained in paragraph
127 of the First Amended Complaint.

128. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
128 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

129. These Answering Defendants deny the allegations contained in paragraph
129 of the First Amended Complaint.

130. These Answering Defendants deny the allegations contained in paragraph
130 of the First Amended Complaint.

131. These Answering Defendants deny the allegations contained in paragraph
131 of the First Amended Complaint.

COUNT VI
(Violation of Computer Fraud and Abuse Act, 18 U.S.C. § 1030,
Against Navarro and Klein)
132. These Answering Defendants incorporate, by this reference, its responses
to the allegations stated above of the First Amended Complaint, as if set forth in full.
133. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-20-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 21 of 34 Page ID #:1029

133 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

134. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
134 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

135. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
135 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

136. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
136 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

137. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
137 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

138. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
138 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

139. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
139 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

140. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-21-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

oo SN DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

H:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 22 of 34 Page ID #:1030

140 of the First Amended Complaint, and on that basis, deny each and every allegation

thereof.
COUNT VII
(Violation of California Penal Code §592 Against Navarro and Klein)
141. These Answering Defendants incorporate, by this reference, its responses
to the allegations stated above of the First Amended Complaint, as if set forth in full.
142. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

142 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

143. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
142 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

144. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
144 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

145. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
145 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

146. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
146 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

147. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

-22-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case }:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 23 of 34 Page ID #:1031

1 || 147 of the First Amended Complaint, and on that basis, deny each and every allegation
2 || thereof.

3 148. These Answering Defendants lack information and belief sufficient to
4 |) enable These Answering Defendants to answer the allegations contained in paragraph

5 || 148 of the First Amended Complaint, and on that basis, deny each and every allegation

6 || thereof.
7 COUNT VU
8 (Intentional Interference with Prospective Economic Advantage Against
9 Navarro, Klein and Sunrise)
10 149. These Answering Defendants incorporate, by this reference, its responses

11 || to the allegations stated above of the First Amended Complaint, as if set forth in full.
12 150. These Answering Defendants lack information and belief sufficient to
13 |/enable These Answering Defendants to answer the allegations contained in paragraph
14 || 150 of the First Amended Complaint, and on that basis, deny each and every allegation
15 || thereof.

16 151. These Answering Defendants lack information and belief sufficient to
17 |/enable These Answering Defendants to answer the allegations contained in paragraph
18 || 151 of the First Amended Complaint, and on that basis, deny each and every allegation
19: || thereof.

20 152. These Answering Defendants lack information and belief sufficient to
21 ||enable These Answering Defendants to answer the allegations contained in paragraph
22 || 152 of the First Amended Complaint, and on that basis, deny each and every allegation
23 || thereof.

24 153. These Answering Defendants lack information and belief sufficient to
25 ||enable These Answering Defendants to answer the allegations contained in paragraph
26 || 153 of the First Amended Complaint, and on that basis, deny each and every allegation
27 || thereof.

a

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

A:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 24 of 34 Page ID #:1032

154. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
154 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

155. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

155 of the First Amended Complaint, and on that basis, deny each and every allegation

thereof.
COUNT IX
(Breach of Contract Against Malloy)
156. These Answering Defendants incorporate, by this reference, their
responses to the allegations stated above of the First Amended Complaint, as if set

forth in full.

157. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
157 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

158. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
158 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

159. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
159 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

160. These Answering Defendants lack information and belief sufficient to

enable These Answering Defendants to answer the allegations contained in paragraph

24.

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

|

4

 

 

'21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 25 of 34 Page ID #:1033

160 of the First Amended Complaint, and on that basis, deny each and every allegation

thereof.
161. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

161 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

162. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
162 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

163. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
163 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

COUNT X
(Breach of Contract Against Altavilla)

164. These Answering Defendants incorporate, by this reference, their
responses to the allegations stated above of the First Amended Complaint, as if set
forth in full.

165. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
165 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

166. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
166 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

-25-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 26 of 34 Page ID #:1034

167. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
167 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

168. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
168 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

169. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph
169 of the First Amended Complaint, and on that basis, deny each and every allegation
thereof.

170. These Answering Defendants lack information and belief sufficient to
enable These Answering Defendants to answer the allegations contained in paragraph

162 of the First Amended Complaint, and on that basis, deny each and every allegation

 

thereof.
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim For Relief)
1. As a first, separate and distinct affirmative defense, These Answering

Defendants allege that the First Amended Complaint, and each cause of action set forth

therein, fails to set forth sufficient facts to constitute a claim for relief.

SECOND AFFIRMATIVE DEFENSE
(Fair Competition)
2. As a second, separate and distinct affirmative defense, These Answering
Defendants allege that the Plaintiff's claim for misappropriation of trade secrets is
barred, in whole or in part, because Defendants’ alleged conduct constitutes fair

competition.

-26-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case |2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 27 of 34 Page ID #:1035

 

1 THIRD AFFIRMATIVE DEFENSE
2 (No Trade Secrets)
3 3. As a third, separate and distinct affirmative defense, These Answering

4 || Defendants allege Plaintiffs claim for misappropriation of trade secrets is barred, in
5 |}whole or in part, because any information allegedly misappropriated does not
6 ||constitute trade secrets as defined by 18 U.S.C. §1836, and/or was known or readily
7 || available to the relevant industry and/or by persons who could obtain economic benefit
8 ||from the information and/or was in the public domain, and/or the First Amended
9 || Complaint does not describe the allegedly misappropriated information with sufficient

10 || particularity.

 

11 FOURTH AFFIRMATIVE DEFENSE
12 (No Confidential Information)
13 4. Asa fourth, separate and distinct affirmative defense, These Answering

14 || Defendants allege Plaintiffs claim for misappropriation of trade secrets is barred, in
15 || whole or in part, because the alleged trade secrets and confidential information were
16 || known by or readily available to the relevant industry and by persons who could obtain

17 || economic benefit from the information and were in the public domain.

 

18 FIFTH AFFIRMATIVE DEFENSE
19 (No Misappropriation)
20 5. As a fifth, separate and distinct affirmative defense, These Answering

21 || Defendants allege Plaintiff's claim for misappropriation of trade secrets is barred, in
22 || whole or in part, because there was no misappropriation or use of improper means as

23 || defined in 18 U.S.C. §1836, et seq.

 

24 SIXTH AFFIRMATIVE DEFENSE
25 (Independent Development)
26 6. As a sixth, separate and distinct affirmative defense, These Answering

27 || Defendants allege Plaintiff's claim for misappropriation of trade secrets is barred, in
28 || whole or in part, because any allegedly misappropriated material was not

-27-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

 

 

4 :21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 28 of 34 Page ID #:1036

misappropriated, and These Answering Defendants’ business resulted from
independent development and creation by These Answering Defendants.
SEVENTH AFFIRMATIVE DEFENSE
(Lack of Economic Value)

7. As aseventh, separate and distinct affirmative defense, These Answering
Defendants allege Plaintiffs claim for misappropriation of trade secrets is barred, in
whole or in part, because the alleged trade secrets and confidential information did not
have inherent economic value because of their alleged confidentiality.

EIGHTH AFFIRMATIVE DEFENSE
(Insufficient Steps to Protect)

8. As an eighth separate and distinct affirmative defense, These Answering
Defendants allege Plaintiffs claim for misappropriation of trade secrets is barred, in
whole or in part, because Plaintiff failed to take sufficient steps to ensure the
confidentiality of the alleged trade secrets and confidential information referenced in
the First Amended Complaint.

NINTH AFFIRMATIVE DEFENSE
(Information is not Plaintiffs)

9. As a ninth separate and distinct affirmative defense, These Answering
Defendants allege that Plaintiffs claim for misappropriation of trade secrets is barred,
in whole or in part, because the alleged trade secrets or other information that
Defendants are alleged to have misappropriated was not owned, developed, or lawfully
obtained, or sufficiently protected or maintained, by Plaintiff.

TENTH AFFIRMATIVE DEFENSE
(No Injury or Damage)

10. As a tenth, separate and distinct affirmative defense, These Answering
Defendants allege that Plaintiff's claim for misappropriation of trade secrets is barred,
in whole or in part, because Plaintiff has not been injured or damaged as a proximate
result of any act or omission of These Answering Defendants.

-28-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 
Case

SS DN OH BP WO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 29 of 34 Page ID #:1037

ELEVENTH AFFIRMATIVE DEFENSE
(Speculative Damages)

11. As an eleventh separate and distinct affirmative defense, These
Answering Defendants allege that Plaintiffs alleged damages are too speculative and
remote to serve as a legal basis for any recovery.

TWELFTH AFFIRMATIVE DEFENSE
(No Substantial Factor in Damages)

12. Asatwelfth, separate and distinct affirmative defense, These Answering
Defendants allege that although the existence of the damages alleged by Plaintiff are
not admitted hereby or herein, Plaintiff's claim for misappropriation of trade secrets is
barred, in whole or in part, because no alleged wrongful act or omission of These
Answering Defendants was a substantial factor in bringing about the alleged damages
of Plaintiff, nor was any alleged act or omission a contributing cause thereof. Any
alleged acts or omissions of These Answering Defendants were superseded by the acts
or omissions of others, including Plaintiff, or other individuals or entities whether or
not named as defendants in the First Amended Complaint, which were the
independent, interviewing, and proximate causes of damage or loss allegedly sustained
by Plaintiff.

THIRTEENTH AFFIRMATIVE DEFENSE
(Estoppel)

13. As a thirteenth, separate and distinct affirmative defense, These
Answering Defendants Plaintiff's claim for misappropriation of trade secrets is barred,
in whole or in part, because Plaintiff is estopped by its own conduct to claim any right
to damages or other monetary relief, or any additional damages or other monetary

relief, from These Answering Defendants.

-29-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

 

P:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 30 of 34 Page ID #:1038

FOURTEENTH AFFIRMATIVE DEFENSE
(Unclean Hands)

14. As a fourteenth, separate and distinct affirmative defense, These
Answering Defendants allege Plaintiff's claim for misappropriation of trade secrets is
barred, in whole or in part, by Plaintiff's unclean hands and/or inequitable or wrongful
conduct.

FIFTEENTH AFFIRMATIVE DEFENSE
(No Entitlement to Attorneys’ Fees)

15. As a fifteenth, separate and distinct affirmative defense, These
Answering Defendants allege Plaintiff's claim for misappropriation of trade secrets
fails to state sufficient facts to constitute a basis for an award of attorneys' fees.

SIXTEENTH AFFIRMATIVE DEFENSE
(Failure to Mitigate)

16. As an sixteenth, separate and distinct affirmative defense, These
Answering Defendants allege to the extent Plaintiff has sustained damages, which
These Answering Defendants expressly deny, Plaintiff has contributed in a direct and
proximate manner to such damages by failing to act reasonably and prudently to
mitigate those damages. Plaintiff's damages, if any, must be reduced by the extent to
which those damages are proximately caused by Plaintiff's failure to mitigate such
damages.

SEVENTEENTH AFFIRMATIVE DEFENSE
(No Causation and/or Superseding Cause)

17. As an seventeenth, separate and distinct affirmative defense, These
Answering Defendants allege Plaintiff's claim for trade secret misappropriation is
barred, in whole or in part, because Plaintiff suffered no damages as a result of the
claims alleged or, if it did, those damages were not directly or proximately caused by

These Answering Defendants, and/or are attributable to independent and superseding

-30-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 
Case

4

2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 31 of 34 Page ID #:1039

causes, which causes and damages, if any, were not reasonably foreseeable by These
Answering Defendants.
EIGHTEENTH AFFIRMATIVE DEFENSE
(Additional Affirmative Defenses)

18. As a eighteenth separate and distinct affirmative defense, These
Answering Defendants are informed and believe and on that basis allege that there
may be additional defenses available to These Answering Defendants, which are not
now fully known and of which they are not now aware. As a non-limiting example,
the First Amended Complaint does not describe the claims or events with sufficient
particularity to permit These Answering Defendants to fully ascertain what other
defenses may exist. These Answering Defendants reserve the right to raise additional
defenses once such additional defenses have been ascertained.

PRAYER FOR RELIEF

WHEREFORE, These Answering Defendants pray for judgment from this
Court as follows:

1. Plaintiffs take nothing by this action;

2. That the First Amended Complaint be dismissed in lieu of state court action

already pending;

3. That the First Amended Complaint be dismissed with prejudice and the
judgment entered against Plaintiff and in These Answering Defendants’
favor on each of the causes of action;

/I/
///
HI
///
///
H/
///

-31-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
 

 

Case #:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 32 of 34 Page ID #:1040
1 4. That These Answering Defendants be awarded its costs of suit;
2 5. For such other and further relief as the Court deems proper and just.
3
4 || Dated: May 27, 2021 SALOMQNS L
“ai ilo
6 By:

~ GARY K. SALOMONS
g Attorneys for Defendants
8 CAPITOL DISTRUBITION
COMPANY, LLC and GARY
9 HARDGROVE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
-32-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case 2:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 33 of 34 Page ID #:1041

1 DEMAND FOR JURY TRIAL

3 Capitol Distribution Company, LLC and Gary Hardgrove hereby demand a trial
4 || by jury pursuant to Fed.R.Civ.P. 38(b) on all issues so triable.

Dated: May 27, 2021 SALOMOQNS L

  

By:

 

GARY K. SALOMONS

9 Attorneys for Defendants
CAPITOL DISTRUBITION
COMPANY, LLC and GARY
11 HARDGROVE

-33-

 

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
Case

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

H:21-cv-02499-JAK-AGR Document 79 Filed 05/27/21 Page 34 of 34 Page ID #:1042

PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action. My business address is 4558 Sherman Oaks Avenue, Sherman
Oaks, California 91403.

On May 27, 2021, I served the following document(s) on the interested parties in the action:

DEFENDANTS GARY HARDGROVE’S AND CAPITOL DISTRIBUTION
COMPANY, LLC’S ANSWER TO PLAINTIFF’S FIRST AMENDED
COMPLAINT

on the following interested parties:

Thomas R. Dee, Esq.
Vedder Price, PC
222 North LaSalle Street
Chicago, IL 60601

Deborah A. Hedley, Esq.
Vedder Price PC
1925 Century Park East, Suite 1900
Los Angeles, CA 90067

Theodore E. Bacon, Esq.
AlvaradoSmith
633 W. Fifth Street, Suite 900
Los Angeles, CA 90071

James Turken, Esq.
Norton Rose Fulbright US LLP
555 South Flower Street, 41° Floor
Los Angeles, California 90071
e-mail: james.turken@nortonrosefulbright.com

XXX (BY CM/ECF) Participants in the case who are registered CM/ECF users will be served by the
CM/ECF system.

XXX (FEDERAL) I declare that I am employed in the office of a member of the Bar of this Court,
at whose direction the service was made.

Executed on May 27, 2021, at Sherman Oaks, California.

At Qh

JUDY/GROVES

-34-
ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

 

 

 
